DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant's arguments filed July 19th, 2022 are in response to the Office Action mailed May 19th, 2022. Examiner acknowledges the allowable subject matter of claim 14 has been incorporated with independent claim 1. The Applicant's arguments have been fully considered.
Regarding Claims 1 and 5, Applicant’s amendment has clarified the invention. As such, the relevant 112(b) rejections previously indicated in the latest Office Action are withdrawn.
Regarding Claim 1, Applicant has recited features that distinguish from those taught by the prior art of record. See allowable subject matter set forth below.

Allowable Subject Matter
Claims 1-2, 5-12 and 15 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art discloses or renders obvious a transmission for a drivetrain of a motor vehicle having the combination of features recited in claim 1, and particularly “a transmission casing which is or can be at least partially filled with oil and in which a parking lock is arranged”, “wherein the parking lock comprises a parking lock gear, which is connected rotationally conjointly to a transmission shaft and which has a locking toothing, and a locking pawl, which is mounted pivotably on the transmission casing and which has a locking tooth which, when the locking pawl is pivoted into a locking position, can be placed in positive locking engagement with the locking toothing of the parking lock gear” and “wherein the electromechanical parking-lock actuator is arranged within the transmission casing, wherein the parking-lock actuator comprises an electric motor including a motor shaft, an actuator casing, and an actuator shaft rotatably mounted in the actuator casing, the actuator shaft being operatively connected via a gearing mechanism to the motor shaft of the electric motor and driving an actuating element which acts on the locking pawl of the parking lock, wherein an actuating rod is articulated on the actuator shaft so as to convert rotary motion of the actuator shaft into movement of the actuating rod, the actuating rod driving the actuating element which acts on the locking pawl of the parking lock, and wherein the actuating element is provided on a free end of the actuating rod, the free end of the actuating rod being above the actuator shaft”.
The closest prior art of Okuhata (US 2020/0103015) discloses a parking lock (Fig. 1, 86) comprising an actuator shaft (76) and an actuating rod (82), but fails to disclose “wherein the actuating element is provided on a free end of the actuating rod, the free end of the actuating rod being above the actuator shaft”, and there is no motivation to rearrange the actuator shaft and the actuating rod taught by Okuhata absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659